979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip Reynolds KING, Plaintiff-Appellant,v.John GRIMES, Doctor;  Gary T. Dixon;  Department ofCorrections, Defendants-Appellees.
No. 92-6928.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 19, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Phillip Reynolds King, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Phillip Reynolds King appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  King v. Grimes, No. CA-92-474-CRT-H (E.D.N.C. July 31, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny King's motion for appointment of counsel.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984)